Exhibit 10.17

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.

INDEPENDENT DIRECTOR RESTRICTED STOCK UNIT NOTICE

FOR

[Insert name of Recipient]

This Notice evidences the award of restricted stock units (each, a “Unit,” and
collectively, the “Units”) of Dividend Capital Diversified Property Fund Inc., a
Maryland corporation (the “Company”), that have been granted to you pursuant to
the Dividend Capital Diversified Property Fund Inc. Amended and Restated Equity
Incentive Plan (the “Plan”) and conditioned upon your agreement to the terms of
the attached Restricted Stock Unit Agreement (the “Agreement”). This Notice
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan, which are incorporated by reference herein. Each whole Unit is
equivalent in value to one Class I share of the Company’s Common Stock (each, a
“Class I Share” and collectively, the “Class I Shares”) and represents the
Company’s commitment to issue one Class I Share at a future date, subject to the
terms of the Agreement and the Plan. The Units are credited to a separate
account maintained for you on the books and records of the Company (the
“Account”). All amounts credited to the Account will continue for all purposes
to be part of the general assets of the Company.

Date of Grant:             

Number of Units:             

Vesting Schedule: All of the Units are nonvested and forfeitable as of the Date
of Grant. So long as your Service with the Company is continuous from the Date
of Grant through the applicable date upon which vesting is scheduled to occur,
all of the Units shall vest on the earliest of the following: (i) the first
anniversary of the Date of Grant; (ii) the day immediately before the first
annual meeting of stockholders of the Company at which members of the Board are
to be elected that occurs after the Date of Grant; (iii) the date of your
termination of Service due to death or “permanent and total disability” (as
defined under Section 22(e)(3) of the Code); or (iv) immediately before and
contingent upon the occurrence of a Change in Control.

 

 

    

 

Dividend Capital Diversified Property Fund Inc.        Date

I acknowledge that I have carefully read the Agreement, the Plan and the
prospectus for the Plan. I agree to be bound by all of the provisions set forth
in those documents. I also consent to electronic delivery of all notices or
other information with respect to the Units or the Company.

 

 

      

 

Signature of Participant        Date



--------------------------------------------------------------------------------

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.

INDEPENDENT DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

1. Terminology. Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement, the
Notice, or the Plan.

2. Vesting. All of the Units are nonvested and forfeitable as of the Date of
Grant. So long as your Service is continuous from the Date of Grant through the
applicable date upon which vesting is scheduled to occur, the Units will become
vested and nonforfeitable in accordance with the vesting schedule set forth in
the Notice. Except for the circumstances, if any, described in the Notice, none
of the Units will become vested and nonforfeitable after your Service ceases.

3. Termination of Service. Unless otherwise provided in the Notice, if your
Service with the Company ceases for any reason, all Units that are not then
vested and nonforfeitable will be forfeited to the Company immediately and
automatically upon such cessation without payment of any consideration therefor
and you will have no further right, title or interest in or to such Units or the
underlying Class I Shares.

4. Restrictions on Transfer. Neither this Agreement nor any of the Units may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the Units shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the Units shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the Units
may be transferred upon your death by beneficiary designation, last will and
testament or under the laws of descent and distribution.

5. Dividend Equivalent Payments. If the Board declares and the Company pays a
cash dividend on Class I Shares for any period in which your Units are unpaid
and outstanding (regardless of whether such Units are then vested and including
any period during which settlement of the Units is deferred pursuant to a valid
Deferral Election), you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company with respect to that cash dividend equal
to the cash dividends that would have been payable on the same number of Class I
Shares as the number of whole and fractional Units subject to this Agreement and
credited to your account had such Class I Shares been outstanding during the
same portion of such period as the Units were unpaid and outstanding. Any such
Dividend Equivalents will be paid in the form of additional Units (including, as
applicable, fractional Units) being credited to your account, will be subject to
the same terms and vesting as the underlying Units with respect to which the
Dividend Equivalents are paid, and will be paid at the same time as the
underlying Units with respect to which the Dividend Equivalents are paid. The
number of additional Units credited to your account as Dividend Equivalents on
any dividend payment date with respect to any period for which a dividend is
paid shall be determined by dividing (1) the aggregate cash dividend that would
have been payable on the same number of Class I Shares as the number of Units
subject to this Agreement had such Class I Shares been outstanding during the
same portion of such period as the Units were unpaid and outstanding, by (2) the
per-share Class I NAV determined on the dividend payment date. For the avoidance
of doubt, any additional Units that are credited to your account as Dividend
Equivalents shall thereafter, until their settlement or forfeiture, be treated
as unpaid and outstanding Units against which Dividend Equivalents may accrue on
subsequent dividend payment dates.



--------------------------------------------------------------------------------

6. Settlement of Units

(a) Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required by law) as a condition to
settlement of the Units. The Company will issue to you, in settlement of your
Units, the number of Class I Shares that equals the number of Units that become
vested, and such vested Units will terminate and cease to be outstanding upon
such issuance of the Class I Shares. Upon issuance of such Class I Shares, the
Company will determine the form of delivery (e.g., a stock certificate or
electronic entry evidencing such shares) and may deliver such shares on your
behalf electronically to the Company’s designated stock plan administrator or
such other broker-dealer as the Company may choose at its sole discretion,
within reason. As a condition to the settlement of the Units, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

(b) Timing of Settlement. Except as otherwise provided in a valid deferral
election made by you in accordance with Treasury Regulation Section 1.409A-2 and
acceptable to the Company (a “Deferral Election”), your Units will be settled by
the Company, as described herein, within thirty (30) days after the date that
the Units become vested and nonforfeitable. However, if a scheduled issuance
date falls on a Saturday, Sunday or federal holiday, such issuance date shall
instead fall on the next following day that the principal executive offices of
the Company are open for business. In all cases absent a Deferral Election, the
issuance and delivery of shares under this Agreement is intended to comply with
Treasury Regulation Section 1.409A-1(b)(4) and shall be construed and
administered in such a manner.

(c) Share Transfer Restrictions After Settlement. The Class I Shares received by
you pursuant to this Agreement upon settlement of your Units shall be eligible
for redemption under the Company’s Share Redemption Program, subject to (i) a
requirement that you hold at least $30,000 in Class I Shares, based on the
then-current Class I NAV and (ii) applicable restrictions under the Company’s
Insider Trading Policy. Transfers outside of the Share Redemption Program will
be permitted on a case-by-case basis if approved by the Board and such transfers
must comply with applicable laws. Transfer restrictions will be lifted in the
event you cease to be a director of the Company for any reason.

 

7. Adjustments for Corporate Transactions and Other Events

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Class I Shares, the
number of outstanding Units shall, without further action of the Administrator,
be adjusted to reflect such event. Adjustments under this paragraph will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive.

(b) Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the
Class I Shares shall be converted into other securities, the Units shall pertain
to and apply to the securities to which a holder of the number of Class I Shares
subject to the Units would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other

 

3



--------------------------------------------------------------------------------

property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) to which a holder of
the number of Class I Shares subject to the Units would have been entitled, in
the same manner and to the same extent as the Units. Nothing in this Section 7
shall be construed as limiting or modifying the authority and discretion
reserved to the Administrator to take any action with respect to the Units at
such time and on such terms and conditions as the Administrator determines in
its absolute direction to be desirable pursuant to Section 12.6 of the Plan.

8. Non-Guarantee of Directorship. Nothing in the Plan or this Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain you as a member of the Board for any period of time
or be construed as a limitation on the right of the stockholders to remove you
from the Board in accordance with the Company’s charter or bylaws.

9. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Common Stock that may be issued in settlement of
the Units until such shares of Common Stock have been issued to you.

10. The Company’s Rights. The existence of the Units shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

11. Restrictions on Issuance of Shares. The issuance of Class I Shares upon
settlement of the Units shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No Class I Shares may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Units shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. If necessary to satisfy any
law, regulation, rule or administrative decision with respect to the Company’s
ongoing operations, including any ongoing offering of Common Stock, the Company
shall have authority to replace or modify the terms of any vested or unvested
Units with a form of compensation that is, as close as reasonably practicable as
determined in the Administrator’s discretion, economically equivalent as of the
date of such replacement or modification, taking into consideration any valid
Deferral Elections in effect with respect to such Units.

12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States

 

4



--------------------------------------------------------------------------------

mail, postage prepaid, addressed to you at the last address you provided to the
Company, or in the case of notices delivered to the Company by you, addressed to
the Company’s Secretary at 518 17th Street, 17th Floor, Denver, CO 80202, or if
the Company should move its principal office, to such principal office or, in
either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of Units by electronic means or to request your consent
to participate in the Plan or accept this award of Units by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

13. Entire Agreement. This Agreement, together with the relevant Notice, the
Plan, and any Deferral Election, contain the entire agreement between the
parties with respect to the Units granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Units granted hereunder shall be void and ineffective for all purposes.

14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that, except as permitted
otherwise pursuant to Section 11 of this Agreement or the Plan, this Agreement
may not be modified in a manner that would have a materially adverse effect on
the Units as determined in the discretion of the Administrator without your
written consent.

15. 409A Savings Clause. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. The preceding provisions shall not
be construed as a guarantee by the Company of any particular tax effect of the
Units and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by you on
account of non-compliance with Section 409A of the Code. Notwithstanding the
provisions of Section 6 of this Agreement, if you are a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the
Administrator) when you incur a separation from Service (within the meaning of
Section 409A of the Code) and your Units are to be settled on account of such
separation from Service, settlement of your Units will be made within fifteen
(15) days after the end of the six-month period beginning on the date of your
separation from Service (or, if earlier, within fifteen (15) days after the
appointment of the personal representative or executor of your estate following
your death), but only if such delay in settlement is necessary to avoid the
imposition of additional taxation on you in respect of such settlement under
Section 409A of the Code. Each installment of Units that vests under this
Agreement is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2). For
purposes of Section 409A of the Code, the crediting and/or payment of Dividend
Equivalents under Section 5 of this Agreement shall be construed as earnings and
the time and form of payment of such Dividend Equivalents shall be treated
separately from the time and form of payment of the underlying Units.

 

5



--------------------------------------------------------------------------------

16. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of Units and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, and you have agreed that you have done so or knowingly
and voluntarily declined to do so.

17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Company’s Secretary at 518 17th
Street, 17th Floor, Denver, CO 80202.

18. No Trust or Fund Created. None of this Agreement, the grant of Units
hereunder, the deferral of settlement of the Units pursuant to a Deferral
Election, or the issuance of shares of Common Stock upon settlement of the Units
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and you or any other person. To the
extent that you or any other person acquires a right to receive payments from
the Company pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.

19. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland (without
reference to the conflict of laws rules or principles thereof).

20. Arbitration. To the extent that a dispute arises between the parties under
this Agreement, the parties agree to attempt to settle such dispute through
non-binding mediation to be held for a maximum of one (1) day administered by
the Judicial Arbiter Group (“JAG”), before a mutually-agreed representative of
JAG, in accordance with its commercial mediation rules then in effect. If such
dispute cannot be resolved through mediation, it shall be resolved by binding
arbitration before a panel of three (3) arbitrators of JAG (selected by the JAG
mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings). It is understood and
agreed that the arbitrators shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific performance.
The parties agree that any such mediation or arbitration shall be conducted in
Denver, Colorado. This arbitration provision is in no way intended to reduce or
modify the sole and absolute discretion afforded to the Administrator under the
Plan.

21. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

 

6



--------------------------------------------------------------------------------

22. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Units, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

{Glossary begins on next page}

 

7



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board or, if the Board so delegates its authority,
the Compensation Committee.

(b) “Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (i) any
person or entity directly or indirectly through one or more intermediaries
controlling, controlled by or under common control with another person or
entity; (ii) any person or entity directly or indirectly owning, controlling, or
holding with power to vote ten percent (10%) or more of the outstanding voting
securities of another person or entity; (iii) any officer, director, general
partner or trustee of such person or entity; (iv) any person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held, with power to vote, by such other person; and (v) if
such other person or entity is an officer, director, general partner or trustee
of a person or entity, the person or entity for which such person or entity acts
in any such capacity.

(c) “Agreement” means this document, as amended from time to time, together with
the Notice and the Plan which are incorporated herein by reference.

(d) “Beneficial Owner” has the meaning given in Rule 13d-3 under the Exchange
Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means any of the following transactions:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities (a “Controlling Interest”), excluding
(A) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (B) any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases, by reason of one or more proxy
contests for the election of Board members, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds (2/3) of the Board members described
in clause (A) who were still in office at the time such election or nomination
was approved by the Board; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other entity, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent

 

8



--------------------------------------------------------------------------------

thereof) at least fifty percent (50%) of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred (I) solely as the result of a public offering or (II) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

(g) Class I NAV” means the net asset value per “Class I Share, as determined
pursuant to the Company’s valuation policies and procedures, as they may be
amended from time to time.

(h) “Class I Share” means a Class I share of Common Stock.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Common Stock” means the common stock of the Company, par value $0.01 per
share, issued or authorized to be issued in the future, including unclassified
shares of common stock as well as Class A, Class W and Class I shares of common
stock, but excluding any preferred stock and any warrants, options or other
rights to purchase Common Stock.

(k) “Company” means Dividend Capital Diversified Property Fund Inc., a Maryland
corporation.

(l) “Date of Grant” means the effective date of a grant of Units made to you as
set forth in the relevant Notice.

(m) “Deferral Election” means a valid deferral election made by you in
accordance with Treasury Regulation Section 1.409A-2 and in such form acceptable
to the Company in its discretion.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

(o) “Fair Market Value” has the meaning set forth in the Plan.

(p) “Insider Trading Policy” means the Company’s insider trading policy, as it
may be amended from time to time.

(q) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of Units made to you.

(r) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

(s) “Plan” means the Dividend Capital Diversified Property Fund Inc. Amended and
Restated Equity Incentive Plan, as it may be amended from time to time.

(t) “Service” means your service as a member of the Board.

(u) “Share Redemption Program” means the Company’s Class A, W and I Share
Redemption Program, as it may be amended from time to time.

(v) “Unit” means a unit, the value of which shall always be equal to the value
of one Class I Share.

(w) “You” or “Your” means the recipient of the Units as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the Units may be transferred by
beneficiary designation, last will and testament or the laws of descent and
distribution, the words “you” and “your” shall be deemed to include such person.

{End of Agreement}

 

10